NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2446-18T1

CHRISTINE SAAVEDRA,

          Plaintiff-Appellant,

v.

JOHN SAAVEDRA,

     Defendant-Respondent.
_____________________________

                   Submitted September 19, 2019 – Decided March 6, 2020

                   Before Judges Alvarez, Suter, and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Monmouth County,
                   Docket No. FM-13-2060-11.

                   Peter C. Paras argued the cause for appellant (Paras,
                   Apy & Reiss, PC, attorneys; Peter C. Paras, of counsel
                   and on the briefs; Elissa A. Perkins, on the briefs).

                   Ryan David Russell argued the cause for respondent
                   (Weinberger Divorce & Family Law Group, LLC,
                   attorneys; Ryan David Russell, of counsel and on the
                   brief).

PER CURIAM
      Plaintiff Christine Saavedra appeals from the January 22, 2019 Family

Part order that denied her application for post-judgment relief. She requested

that the duration term in the initial child support order—entered in New Jersey—

be restored because it would extend child support until after the children

completed their post-secondary education. Because plaintiff, defendant John

Saavedra, and their children now all reside in California and that state has

continuing, exclusive jurisdiction over child support issues, we agree with the

Family Part that it did not have jurisdiction, and that plaintiff's application was

properly denied.

                                      I.

      Plaintiff and defendant have two children: one born in 1998 and the other

in 2000. They were divorced in 2011 in New Jersey. Their property settlement

agreement (PSA) was incorporated into the Judgment of Divorce (JOD). Among

other issues, it addressed child support, requiring defendant to pay child support

until each child became "emancipated as defined by [the] Agreement." One

reason to emancipate was "[i]f the child continues education after high school,

whether it be college or a trade school, then upon the child's graduation from

said institution, as long as the child is a full-time matriculating student working




                                                                           A-2446-18T1
                                           2
towards a degree or vocation." College expenses were addressed in another

section of the PSA.

      After the divorce, plaintiff moved to California with the children. Shortly

afterwards, defendant followed. Plaintiff registered the JOD in California.

      In 2015, plaintiff filed an application in the Superior Court of San Luis

Obispo County, California to modify custody and child support. Although the

issue of the court's jurisdiction was raised because New Jersey was the "issuing

state,"

            [n]either party filed the requested documents regarding
            jurisdiction prior to or at the time of the June 30, 2015,
            hearing. Instead, they reported that they had resolved
            any disputed issues regarding jurisdiction. They
            announced that they agreed to waive the requirement of
            a separate filing and notice to respondent, and both
            parties specifically agreed that this (California) court
            would handle all the issues relating to child support
            using California law (except that the court would not
            disturb the parties' separate contractual agreement—not
            designated as child support—regarding the parties
            paying for the children's college expenses.) . . . . As a
            result of the parties' agreement, the court scheduled a
            hearing for August 24, 2015.

      The court modified child support on August 24, 2015, by significantly

increasing it. That child support order provided, as part of a pre-printed form,

that the child support amount would continue "until further order of the court,

or until the child marries, dies, is emancipated, reaches [nineteen], or reaches

                                                                         A-2446-18T1
                                        3
[eighteen] and is not a full-time high school student, whichever occurs first."

This term for the duration of child support was consistent with California law.

See Cal. Fam. Code § 3901(a)(1). Plaintiff did not appeal this order, which

became "final" in October 2015.

      Nearly two years later in 2017, defendant and plaintiff both filed

applications before the court in San Luis Obispo County to modify child support.

Plaintiff also requested to extend the duration term to what it had been under the

PSA. However, on August 25, 2017, the California court "denied [plaintiff's]

request to extend child support as delineated in the parties' divorce decree from

New Jersey." Plaintiff filed a request to set aside the August 25, 2017 order, but

the request was denied in February 2018. Plaintiff also appealed the August 25,

2017 order, but her subsequent request to dismiss the appeal was granted on

March 20, 2018.

      On March 2, 2018, plaintiff filed a new case in the Superior Court of San

Luis Obispo County, requesting to modify child support, retroactively, and to

vacate the August 24, 2015 and August 25, 2017 orders due to an alleged error

about the duration provision.

      Plaintiff's application was denied on August 24, 2018, following a

hearing. In its written decision, the court explained plaintiff had filed a "new


                                                                          A-2446-18T1
                                        4
case" as a "collateral attack on the court's prior rulings." The court noted that

no appeal was taken of the prior August 24, 2015 order. Although plaintiff filed

an appeal of the August 25, 2017 order, she had requested its dismissal. The

court explained that both the orders were final orders and denied plaintiff's

request to attack them collaterally.     The court modified the child support

amount, noting that its order did "not affect the parties' separate agreement,

contained in their New Jersey judgment, relating to their obligations for college

expenses of their children."

      Meanwhile on May 29, 2018—in connection with plaintiff's challenge to

the San Luis Obispo County Department of Child Support Service's alleged lack

of enforcement of her New Jersey child support order—an administrative law

judge (ALJ) found the August 24, 2015 order was "valid and enforceable" and

determined it to be the "controlling child support order" because the time to

appeal it had elapsed.

      Turning now to New Jersey, plaintiff filed an application 1 for post-

disposition relief on July 2, 2018, requesting modification of the California child

support order to restore the duration term used in the PSA. She also filed a


1
   Plaintiff's application before the Superior Court in San Obispo County was
still pending. The hearing in that case was August 23, 2018, resulting in the
August 24, 2018 order.
                                                                           A-2446-18T1
                                        5
Uniform Support Petition and a Child Support Enforcement Request to establish

an order for child support, to modify an order of the "[r]esponding [t]ribunal"

and to collect arrears. Plaintiff requested modification of the duration provision

to that used in the PSA. Plaintiff alleged the duration provision was a non-

modifiable term of the initial support order.

      Because both children now were eighteen or older, the California order of

child support had terminated.      Plaintiff certified that both children were

attending post-secondary schools; plaintiff was paying for their support and

expenses.

      The Family Part judge scheduled a case management conference to

discuss jurisdiction and held oral argument on September 24, 2018. Plaintiff

argued the Uniform Interstate Family Support Act (UIFSA), N.J.S.A. 2A:4-

30.124 to -30.201, granted New Jersey continuing, exclusive jurisdiction over

the duration term of the child support order and asked the court to enforce that

part of the New Jersey order.      Defendant argued that only California had

continuing, exclusive jurisdiction to modify the child support. Even if the

California courts should have applied New Jersey law in determining the

duration term, defendant argued plaintiff lost her ability to challenge that issue

by not appealing in California.


                                                                          A-2446-18T1
                                        6
      On January 22, 2019, the Family Part judge denied plaintiff's motion,

finding New Jersey did not have jurisdiction to modify the duration term that

the California court had applied. The trial court found, by applying to modify

child support in the California courts, "both parties recognized that California is

the appropriate state to modify any and all issues as to the child support order

between them." It concluded the California orders were controlling. Plaintiff

did not appeal those orders or ask for reconsideration. The trial court agreed

with the California ALJ that "[o]nce the time to appeal passed, the 2015

California order became valid, enforceable and controlling."            (emphasis

omitted). The trial court could not modify the California order because New

Jersey no longer had continuing, exclusive jurisdiction and concluded it lacked

jurisdiction to modify the duration of the child support or any other provisions

of these orders.    The court also would not bifurcate the issue of duration

enforcement from support enforcement because that could lead to conflicting

rulings, and create confusion and further litigation. The court denied plaintiff's

request for attorney's fees.

      On appeal, plaintiff argues that UIFSA vests continuing, exclusive

jurisdiction over the duration of child support with New Jersey because it issued

the original child support order, and because the duration term is non-


                                                                           A-2446-18T1
                                        7
modifiable.    She contends the Family Part judge should have exercised

jurisdiction, because the California orders, which modified the duration term,

were void on their face. Plaintiff argues the trial court incorrectly analyzed her

request as one for bifurcation of the orders and erred by finding the parties

agreed California would have jurisdiction over the duration term. Plaintiff

asserts the trial court should have granted her request for attorney's fees.

                                      II.

      "[W]e accord great deference to discretionary decisions of Family Part

judges[,]" Milne v. Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012), in

recognition of the "family courts' special jurisdiction and expertise in family

matters." N.J. Div. of Youth & Family Servs. v. M.C. III, 201 N.J. 328, 343

(2010) (quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)). However, "[a]

trial court's interpretation of the law and the legal consequences that flow from

established facts are not entitled to any special deference."        Hitesman v.

Bridgeway, Inc., 218 N.J. 8, 26 (2014) (quoting Manalapan Realty, L.P. v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995)). The legal issues raised here

require our de novo review.

      Plaintiff contends New Jersey has continuing, exclusive jurisdiction over

the duration of the child support order because it issued the initial order, and by


                                                                           A-2446-18T1
                                            8
not exercising jurisdiction, the trial court committed reversible error,

compounding the errors made by the California courts.           She contends the

California orders are void because the courts did not have the authority to

modify the duration term. Plaintiff contends on appeal that she is not seeking

to modify any California orders, but to enforce New Jersey's initial order that

she then intends to register in California.

      "UIFSA is a model act adopted by the National Conference of

Commissioners on Uniform State Laws . . . ." Marshak v. Weser, 390 N.J. Super.
387, 390 (App. Div. 2007). The purpose of UIFSA is to "advance[] 'unity and

structure in each state's approach to the modification and enforcement of child

support orders.'" Lall v. Shivani, 448 N.J. Super. 38, 45 (App. Div. 2016)

(quoting Sharp v. Sharp, 336 N.J. Super. 492, 503 (App. Div. 2001)). "[UIFSA]

resolves potential jurisdictional conflicts regarding the enforcement of child

support orders across state lines by designating one order as the controlling child

support order and provides for interstate jurisdiction to modify child support

orders when parents and the children do not all reside in the same state." Ibid.

This is to ensure "that only one support order is in effect at a particular time

(known as the 'one order, one time' rule)." Fall & Romanowski, Child Custody

Protection & Support, § 33:3-3(a). "[A] court that enters an order establishing


                                                                           A-2446-18T1
                                         9
child support retains continuing, exclusive jurisdiction to modify the order, and

that court's orders remain the controlling child support orders for purposes of

enforcement, until continuing, exclusive jurisdiction is conferred on another

state's tribunal by operation of the Act." Lall, 448 N.J. Super. at 46; see N.J.S.A.

2A:4-30.133(a)(1).

      In this case, New Jersey issued the first child support order in 2011. After

that, the family relocated to California. "[W]hen all the parties have left the

state, New Jersey may not modify a child support order, even though it issued

the controlling order" where the parties have consented that another state can

modify the order. Lall, 448 N.J. Super. at 47; see N.J.S.A. 2A:4-30.133(b)(1).

California modified the child support order beginning in 2015, giving that State

continuing, exclusive jurisdiction to modify child support.

      Relevant here:

            If a tribunal of another state has issued a child support
            order pursuant to the "Uniform Interstate Family
            Support Act," . . . or a law substantially similar to that
            act which modifies a child support order of a tribunal
            of this State, tribunals of this State shall recognize the
            continuing, exclusive jurisdiction of the tribunal of the
            other state.

            [N.J.S.A. 2A:4-30.133(c) (citations omitted).]




                                                                            A-2446-18T1
                                        10
Thus, because California has continuing, exclusive jurisdiction, its order became

the controlling order pursuant to N.J.S.A. 2A:4-30.135(b)(1) that New Jersey is

to recognize.

      That said, our statute provides "[a] tribunal of this State may not modify

any aspect of a child support order that may not be modified under the law of

the issuing state, including the duration of the obligation of support." N.J.S.A.

2A:4-30.178(c).    With specific regard to duration, N.J.S.A. 2A:4-30.178(d)

provides, "[i]n a proceeding to modify a child support order, the law of the state

that is determined to have issued the initial controlling order governs the

duration of the obligation of support."

      California has similar provisions under its version of UIFSA. See Cal.

Fam. Code § 5700.611(c) to (d). Plaintiff relies on these portions of UIFSA for

her argument that New Jersey retained continuing, exclusive jurisdiction over

the duration term of the initial child support order.

      In July 2018, plaintiff applied in New Jersey to modify the California

orders. However, New Jersey courts had no jurisdiction to modify an order from

California because California had continuing, exclusive jurisdiction to modify

the child support orders, not New Jersey. We agree with the trial court that

plaintiff's motion for modification was appropriately dismissed on that basis.


                                                                          A-2446-18T1
                                       11
      On appeal, plaintiff argues she is seeking to enforce the original PSA in

New Jersey, not to modify the California orders. However, that relief would

create a conflict with the California orders, and violate a central tenet of UIFSA

that only one support order is effect at a time. See Fall & Romanowski, § 33:3-

3(a); N.J.S.A. 2A:4-30.133(c). Although plaintiff relies on Marshak, 390 N.J.

Super. at 387, that case is distinguishable. In Marshak, we applied Pennsylvania

law with respect to the duration term of a child support order. Id. at 391. All

the parties resided in New Jersey, not in Pennsylvania, and thus New Jersey had

continuing, exclusive jurisdiction to modify child support and to determine

which state's law applied. Id. at 389. California has continuing, exclusive

jurisdiction here. That plaintiff was unsuccessful on multiple occasions in

convincing the courts in California to change the duration term and then

withdrew her appeal on that issue in California, does not mean plaintiff is now

able to obtain relief in New Jersey.

      In Lamancusa v. Department of Revenue o/b/o Lamancusa, 250 So. 3d
812, 816 (Fla. Dist. Ct. App. 2018), the court held that Florida's version of

UIFSA § 611 were "choice-of-law provisions, not limitation[s] of subject matter

jurisdiction provisions."   In that case, the court held that the state with

continuing, exclusive jurisdiction had subject matter jurisdiction regarding the


                                                                          A-2446-18T1
                                       12
duration term and needed to determine which state's law to apply in construing

it. Id. at 816-17. In the present case, New Jersey does not have subject matter

jurisdiction because it no longer has continuing, exclusive jurisdiction. The trial

court was correct to deny plaintiff's application for relief in light of California's

jurisdiction.

      Finally, the trial court did not abuse its discretion in denying plaintiff's

request for attorney's fees. See Sharp v. Sharp, 336 N.J. Super. 492, 505-06

(App. Div. 2001) (providing that a trial court's decision to decline to award

counsel fees is reviewed for abuse of discretion). Plaintiff did not submit an

affidavit of services and merely referenced a request for fees in her supporting

certification, not her motion.     In addition, because the court did not have

continuing, exclusive jurisdiction to modify the support order, it correctly

denied plaintiff's request for counsel fees. See Johnson v. Bradshaw, 435 N.J.

Super. 100, 117 (Ch. Div. 2014) (declining to address attorney's fees where court

lacked subject matter jurisdiction).

      Affirmed.




                                                                             A-2446-18T1
                                        13